Judgment, Supreme Court, New York County (Gerard M. Weisberg, J.), entered on December 16,1982, unanimously reversed, on the law and the facts, to the extent appealed from, without costs or disbursements, and a new trial ordered solely on the issue of damages awarded to plaintiff E-Bai Koo, unless said plaintiff, within 20 days after service upon his attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of said plaintiff E-Bai Koo to $750,000 and to the entry of an amended judgment in accordance therewith. If said plaintiff so stipulates, the judgment, as so *762amended and reduced, is affirmed, without costs and without disbursements. 11 After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Kupferman, J. P., Ross, Milonas and Kassal, JJ.